DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 11/30/2020.
This action is FINAL.
Claims 1, 8-10, 14, 16-21 have been amended and are hereby entered. 
Claims 1-21 are currently pending and have been examined.
The previous 112 rejections and objections to the claims are hereby withdrawn due to applicant’s amendments.
The double patenting rejection will be held in abeyance until such a time when all other issues relating to patentability have been resolved. However, because the rejection is still applicable the rejection is repeated below.

Response to Arguments
Applicant argues #1:
Applicants submit that the claims are directed to patentable subject matter as the claims are not directed to an abstract idea, but even if so, are integrated into a practical application. 
In particular, the claims include meaningful limitations that are more than applying or generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that the claimed invention to compute the margin requirement with greater efficiency by using the claimed dimension reduction module, the calculated time series projection is represented in a manner which requires less data while maintaining the unique characteristics/dynamics thereof. By reducing the number of factors used to represent the dynamics of an original continuous time series to less than all such factors, the claimed invention conserves computational resources. Further, as an ordered combination, the claims are also not well-understood, routine or conventional. 
More particularly, while the claims may be related to margin requirements, which are utilized to mitigate risk of loss, the claims are certainly not directed to mitigating risk. Instead, the claims are directed to an improved process for computing a margin requirement which enables the computation to be performed more efficiently by a computer. While the claims focus on the application of this improvement in the context of single portfolio, and the improvement is certainly realized in this context, it will be appreciated that the claimed improved process offers those same efficiencies to every portfolio processed thereby no matter how many portfolios are evaluated. Where the invention is implemented in a large exchange, it will be appreciated that significant savings may be obtained. However, Applicants 
Applicants again submit that the claims are not abstract, but rather are integrated into a practical application and provide a novel concept. Applicants respectfully request the rejections be withdrawn in light of the following remarks.
The claims describe the process of calculating a margin requirement for a portfolio using dimension reduction, variance scaling, covariance scaling, and Value-at-Risk (VaR) estimation via a time series generator, a dimension reduction module, a variance scaling module, a covariance scaling module, a value-at-risk (VaR) estimation module and/or a margin calculator.
The time series generator, the dimension reduction module, the variance scaling module, the covariance scaling module, the value-at-risk (VaR) estimation module and/or the margin calculator are used to determine margin requirements for a portfolio of financial products based on one or more financial models, such as a risk model. The risk model may transform daily log returns of future prices to orthogonal principal component (PC) scores and uses those PC scores as risk factors. The transformation is performed on a rolling generic contract time series, which is a synthetic series constructed by grouping existing contracts according to time-to-maturity. A roll-ahead for generating generic contracts can be applied in order to provide time-series without any significant short-term maturity effects.
The claimed invention directly addresses issues with computing margins for a large number of portfolios containing a variety of combinations of products selected from an even larger number of available products offered by an electronic trading system. As such, merely applying historical data, arbitrary rules or similar scenarios results in excessive consumption of computational resources and inaccurate results. 
In particular, using the claimed dimension reduction module, the generated continuous time series is represented in a manner which requires less data while maintaining the unique characteristics/dynamics thereof. Th[is] allows the claimed invention to compute the margin requirement with greater efficiency.


Examiners response:
Examiner respectfully disagrees, the Examiner does not view reducing the number of dimensions (variables) used to calculate a value at risk as a technological improvement, as this is a commonly used statistical analysis technique, as evident in the NPL cited in the rejection, A Beginners Guide to Learn Dimension Reduction Techniques and Calculation Method for Portfolio’s Value at Risk Based on Principal Factor Analysis which provides evidence that it was well known in the art to use dimension reduction techniques when estimating risk for a portfolio, akin to reducing the number of factors in the instant application, and provides that it’s well known that dimension reduction processes help in data compression, fastens the time required for performing the same computations, improves models performances, and simplifies the calculations of risk for large scale portfolios.  Here the computer is being 
	
Applicant argues #2:
Applicants submit that the claims are akin to Example 37, claim 2 of "Subject Matter Eligibility Examples: Abstract Ideas", published by the USPTO on January 7, 2019. 
In particular, the claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not, but for the recitation of generic computer components, cover performance of the claimed process in the mind. For example, the elements of claim 1, such as the calculation of the dimension-reduced projection, cannot be practically applied in the mind as it requires a computing device which generates continuous time series of pricing information corresponding to a financial product held in a portfolio, the continuous time series of pricing information comprising a plurality of dimensions each corresponding to a factor contributing to dynamics of the continuous time series. That is, the claims cannot be performed in the human mind, or by using pen and paper. As noted in MPEP § 2106, claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, e.g. when the human mind is not equipped to perform the claim limitations. 
"Furthermore, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation." See the analysis of Example 37. As noted in MPEP § 2106, the requisite certain methods of organizing human activity are limited to activities relating to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people. Further, a "claim does not recite a mathematical concept ...if it is only based on or involves a mathematical concept.
While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea. 
The claims do not recite a fundamental economic practice or a method of organizing human activity. The claims are not abstract.

Examiners response:
Examiner is not persuaded by these arguments, as an initial matter the Examiner did not rely on grouping the claimed abstract elements into the mental activities or mathematical concepts categories of abstract ideas.  The Examiner identified the grouping as a certain methods of organizing human activities (particularly a fundamental economic principal for mitigating risk), in that the claims are directed towards calculating a value at risk, which is used for calculating a margin requirement for a portfolio (see [00131 of applicant’s specification], a margin requirement is used to eliminate the risk to a brokerage of an investor defaulting on loan, therefor is a fundamental economic practice that falls within certain methods of organizing human activity groupings of abstract ideas. 
Applicant argues #3:
The claims are not directed to an abstract idea. The Supreme Court has cautioned that "[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas," and has cautioned "to tread carefully in construing this exclusionary principle lest it swallow all of patent law." See Alice Corp., 573 U.S. at 216. The phrase "an idea 'of itself," is used to describe an idea standing alone such as an un- instantiated concept, plan or scheme, as well as a mental process that can be performed in the human mind, or by a human using a pen and paper. The claims do not describe an idea of itself. Applicants submit that the claims are not directed to a business method per se, or generic automation of a traditional technique, but are instead claiming a technology-based solution and not an abstract idea based solution implemented with generic technical components in a conventional way.
Accordingly, the claimed invention is inherently linked to the claimed electronic transaction processing system and cannot be performed by pen and paper or in the mind of a human, e.g. this is not a method of organizing human activity. The claims are not abstract, but rather directed to a technological environment. 
In particular, the claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components. That is, the claims cannot be performed in the human mind, or by using pen and paper. As noted in the MPEP § 2106.04(a)(2): 
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that "could not, as a practical matter, be performed entirely in a human's mind"). See the MPEP § 2106.04(a)(2) Section III, mental processes. 
For example, as claimed in claim 1 and similarly in claims 10 and 19, the claims recite the following limitations that cannot be performed in the human mind: "a processor; and a non-transitory 
The claims further do not recite a fundamental economic concept or commercial and legal interactions. The claims do not recite any of the fundamental principles or practices as laid out by the MPEP § 2106. 
For example, the claims do not recite hedging, insurance, mitigating risk or commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; or business relations. The claims are not abstract. 
Applicants respectfully request the rejections of claims 1-21 be withdrawn.

Examiners response:
Examiner respectfully disagrees, with regards to the human mind/pen and paper test, as an initial matter, just because an idea cannot be performed with a pen and paper or in the human mind does not mean it’s not directed towards an abstract idea and the Examiner did not rely on grouping the claims into the Mental Processes grouping of abstract ideas for the analysis.  Furthermore Examiners are directed to continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the 2019 PEG) as guidance in evaluating subject matter eligibility, which the Examiner has properly applied.    As stated above, the Examiner identified the grouping as a certain methods of organizing human activities (particularly a fundamental economic principal for mitigating risk), in that the claims are directed towards calculating a value at risk, which is used for calculating a margin requirement for a portfolio (see [00131 of applicant’s specification], a margin requirement is used to eliminate the risk to a brokerage of an investor defaulting on loan, therefor is a fundamental economic practice that falls within certain methods of organizing human activity groupings of abstract ideas. 
	
	
Applicant argues #4:

[after] determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R- 10.2019].
Here, the current claims are integrated into a practical application which may be used as a tool for improving the computing systems which compute a margin requirement for a portfolio of financial products. The current claims utilize a specific and more efficient process by which a time series generator, a dimension reduction module, a variance scaling module, a covariance scaling module, a value-at-risk (VaR) estimation module and/or a margin calculator are used to determine margin requirements for a portfolio of financial products based on one or more financial models, such as a risk model. 
The risk model may transform daily log returns of future prices to orthogonal principal component (PC) scores and uses those PC scores as risk factors. The transformation is performed on a rolling generic contract time series, which is a synthetic series constructed by grouping existing contracts according to time-to-maturity. A roll-ahead for generating generic contracts can be applied in order to provide time-series without any significant short- term maturity effects. The dimension reduction module computes dimension reduced projection of continuous times series which uses less than all of factors of the original continuous time series to represent the dynamics thereof. 
The claims do not attempt to monopolize the idea of computing margin requirements but rather only the improvement as applied to the specific relevant technology, namely automated margin computation in electronic trading systems. The claims are not similar to Ultramercial, where the patentees attempted to claim the idea of a method for distributing copyrighted media products over the Internet where the consumer receives a copyrighted media product at no cost in exchange for viewing an advertisement, and the advertiser pays for the copyrighted content. Here, the claims are tied to a specific application (increasing the efficiency of the margin computation for electronic trading systems and electronically maintained portfolios) and do not attempt to cover the entire field.
The Examiner is referred to paras. 1-6, 69-76, 106, 132 and 174 of Applicants' Specification… [quoted paragraphs omitted by Examiner]
The claimed invention is a specific and practical application which improves upon the ability to compute a margin requirement for a portfolio of financial products in an electronic trading system by reducing the complexity of a continuous time series while maintaining the dynamics thereof. 
Applicants submit that this is not mere improvement of the business process of 
margin computation but, in fact, improves the underlying computational systems enabling them to more efficiently complete a margin calculation. 
The claims as a whole are more than a drafting effort designed to monopolize the exception, but rather are specifically tailored to the computation of a margin requirement for a portfolio of financial products in an electronic trading system by reducing the complexity of a continuous time series while maintaining the dynamics thereof. The limitations, as provided by the claims, impose a meaningful limit on the judicial exception. The applicants are not attempting to cover the field, but rather have drafted a limited claim that covers a specific practical application. 

As the claims integrate the abstract idea into a practical application, there is no need to consider the remaining step in the Section 101 framework under step 2B. However, it is noteworthy that the claims do not merely seek to practice a fundamental economic principle using a computer. In FairWarning, the fact that the required calculations could be performed more efficiently via a computer did not materially alter the patent eligibility of the claimed subject matter. See Fair Warning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Servs., LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012)). The instant case differs from FairWarning because the claimed invention does not use a computer in the computer's ordinary capacity to make the computations faster but rather enables the computer to do something it could not do before by using the recited claimed processes and respective execution of software itself, i.e., not merely from the computer being used as a tool. That is, the claimed invention enables the computer to efficiently compute a margin requirement by reducing dimensions and thereby reducing the number of factors the computer must process. Without the claimed invention, the computer would need to process all of the factors, resulting significantly increased processing being required. 
The claims are not directed to an abstract idea, i.e. they are not merely directed to a process that may be performed in a human mind, or pen and paper.
Accordingly, the claims are integrated into a practical application and provide an improvement to a specific technology and as such are not abstract.

Examiners response:
Examiner respectfully disagrees, the Examiner fails to see how the claims are integrating the judicial exception into a practical application, as reducing the complexity of a mathematical equation for calculating a value at risk is not an improvement to the computer system, but rather an improvement to the non-technical process in which the value at risk is being calculated.  As such, the computer is essentially performing repetitive calculations, and MPEP 2106.05(d) provides that performing repetitive calculations is WURC.
Applicant argues #5:
However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: "Step 2A Prong Two determines whether:... [the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further: 
[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a 
Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R- 10.2019]. 
The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine or conventional in the field. The claims recite, among other limitations, "a processor; and a non-transitory memory coupled with the processor and storing instructions that, when executed by the processor, cause the processor to: (a) generate, by a time series generator, a time series of pricing information corresponding to a financial product held in a portfolio and comprising a plurality of factors contributing to dynamics of the time series; (b) calculate, by a dimension reduction module, a projection of the time series of pricing information which uses less than all of the plurality of factors to represent the dynamics of the time series; (c) calculate, by a variance scaling module, a volatility normalization of the projection to produce a plurality of curves; (d) determine, by a covariance scaling module, an inter-curve correlation and an intra-curve correlation between the plurality of curves; and (e) generate, by a value at risk estimation module, an estimated value at risk based on the inter-curve and intra-curve correlations between the plurality of curves.” The combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that allow for improved accuracy and efficiency of margin computation for a unique portfolio of financial products by an electronic trading system. Thus, the claims amount to significantly more than the judicial exception and are neither routine or conventional in the field.
Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. "If the claim as a whole does amount to significantly more than the exception (there is an inventive concept in the claim) (Step 2B: YES), and thus is eligible at Pathway C, thereby concluding the eligibility analysis." See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019]. 
Should the Examiner disagree that Applicants' claims amount to "significantly more," Applicants request that the Examiner refer to MPEP § 2106.05 (d) entitled "Well-Understood, Routine, Conventional Activity [R-10.2019]", (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide "something more," so as to address each and every element of Applicants claim to show that the claimed limitations, in the claimed combination, were well understood, routine or conventional…
Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional. 
Accordingly, for at least these reasons, the Applicants respectfully request that the Examiner withdraw this rejection of claims 1-21.

Examiners response:
Examiner respectfully disagrees, with regards to the Berkheimer memo, the Examiner met the offices burden by providing NPL that shows reducing the number of dimensions is not a technical improvement but rather a well-known practice when analyzing data.  Further, the claims are arguably 
Indeed, “[t]he ‘novelty'  of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government' s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury' s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

For the reasons above, the 101 rejection of claims 1-21 is hereby maintained.
	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,643,278. Although the claims at issue are not identical, they are not patentably distinct from each other because in independent claims 1, 10, and 19 step (a) of the ‘278 patent recites plurality of dimensions each corresponding to a factor contributing to the dynamics of the continuous time series, while the instant application recites just a plurality of factors, here the dimensions and factors are synonymous with one-another.  Step (b) of the instant applicant is more broadly claimed in that it states that the projection of the times series of pricing information uses less than all the factors, while ‘278 patent describes using PCA techniques to reduce the number of factors, while not identical, it still uses less than all the factors.  Similarly, step (c) is more broadly claimed in the .

Claim Interpretation
Examiner notes that the claims refer to various modules, the Examiner is interpreting the modules to be software consistent with [0075] of the specification which states:
“The clearinghouse computing system 210 may include one or more components (e.g., computing devices, modules running on one or more computing devices, etc.)”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, generating a value at risk, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a device, system, and computer implemented method. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
(a) generate a time series of pricing information corresponding to a financial product held in a portfolio and comprising a plurality of factors contributing to dynamics of the time series;
(b) calculate a projection of the time series of pricing information which uses less than all of the plurality of factors to represent the dynamics of the time series;
(c) calculate a volatility normalization of the projection to produce a plurality of curves;
(d) determine an inter-curve correlation and an intra-curve correlation between the plurality of curves; and
(e) generate an estimated value at risk based on the inter-curve and intra-curve correlations between the plurality of curves.
The steps of generating a time series of pricing information…, calculating a projection of the time series…, calculating a volatility normalization of the projection to produce a plurality of curves…, determining an inter-curve and an intra-curve correlation…, and generating an estimated value at risk based on the inter-curve and an intra-curve correlation between the plurality of curves under the broadest reasonable interpretation covers concepts related fundamental economic principles or practices (including mitigating risk) but for the recitation of generic computer components, in that the claims are directed towards calculating a value at risk for a portfolio used for calculating margin requirements mitigating the risk that an investor will default on their margin.   That is other than reciting a computing device, a computing system, a clearing house computing device, a processor, a non-transitory memory, a user interface device, a display device, a user input device, a historical pricing database, a time series generator, a dimension reduction module, a covariance module, a value at risk estimation module, and a margin calculator nothing in the claim elements are directed towards anything other than fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computing device, a computing system, a clearing house computing device, a processor, a non-transitory memory, a user interface device, a display device, a user input device, a historical pricing database, a time series generator, a dimension reduction module, a covariance module, a value at risk estimation module, and a margin calculator.  The computing device, computing system, clearing house computing device, processor, non-transitory memory, user interface device, display device, user input device, historical pricing database, time series generator, dimension reduction module, covariance module, value at risk estimation module, and margin calculator are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components does not render an abstract idea eligible (see MPEP 20106.05(f)).    The specification does not provide any indication that the a computing device, a computing system, a clearing house computing device, a processor, a non-transitory memory, a user interface device, a display device, a user input device, a historical pricing database, a time series generator, a dimension reduction module, a covariance module, a value at risk estimation module, and a margin calculator.  The computing device, computing system, clearing house computing device, processor, non-transitory memory, user interface device, display device, user input device, historical pricing database, time series generator, dimension reduction module, covariance module, value at risk estimation module, and margin calculator is other than generic computer components.  The modules are merely software modules for applying the abstract idea with a computer, as [0075] states “The clearinghouse computing system 210 may include one or more components (e.g., computing devices, modules running on one or more computing devices, etc.)”.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the computing device, computing system, clearing house computing device, processor, non-transitory memory, user interface device, display device, user input device, historical pricing database, time series generator, dimension reduction module, covariance module, value at risk estimation module, and margin calculator to perform the steps of generating a time series of pricing information…, calculating a projection of the time series…, calculating a volatility normalization of the projection to produce a plurality of curves…, determining an inter-curve and an intra-curve correlation…, and generating an estimated value at risk based on the inter-curve and an intra-curve correlation between the plurality of curves amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  A Beginners Guide to Learn Dimension Reduction Techniques and Calculation Method for Portfolio’s Value at Risk Based on Principal Factor Analysis show it was well known in the art to use dimension reduction techniques when estimating risk for a portfolio, akin to reducing the number of factors in the instant application, providing that it’s well known that dimension reduction processes help in data compression, fastens the time required for performing the same computations, improves models performances, and simplifies the calculations of risk for large scale portfolios.  Further the steps of the claims are akin performing repetitive calculations, a well-known function of computers (see MPEP 2106.05(d)).  Thus, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-8, 11-17, and 19 further define the abstract idea, are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas. Claims 9, 18, and 21 recite present the result of back-testing a model and receiving an indication of whether model has passed the test, this is akin to limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data to particular environment of portfolio analysis, akin to Electric Power Group (See MPEP 2106.05(h)), and thus ineligible.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
No Prior Art Rejections
As previously stated in the prior office action, based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  
The closest art of record, US Patent Application Publication 20150332404 to Baysal, et al. discloses “Systems and methods are provided for calculating margin requirements and stress testing exposures of cleared credit portfolios. These margin requirements are calculated using the following components: spread risk, idiosyncratic risk, interest rate, and liquidity risk. The calculation of these risk components is accomplished with a detailed statistical analysis of the risk factors underlying instruments, such as a credit default swap instrument.”
The closest art of record, US Patent Application Publication 20150039530 to Jha, et al. discloses “A computer implemented method determines a margin requirement for a financial product portfolio. Market conditions for the financial product portfolio are characterized by a zero curve. The method includes producing a plurality of scenario curves, each scenario curve reflecting a principal component analysis (PCA) model of the zero curve with a respective PCA factor of a plurality of PCA factors of the PCA model offset from a corresponding base value for the zero curve, calculating a respective projected value of the financial product portfolio for each scenario curve of the plurality of scenario curves, calculating a loss risk amount for each PCA factor based on the respective projected value and a current value of the financial product portfolio, and determining the margin requirement based on a sum of the loss risk amounts for the plurality of PCA factors.”
The closest art of record, Counterparty Credit Risk Pricing and Measurement of Swaption Portfolios to Matt Thompson, discloses “This paper introduces a technique for pricing and risk measurement of portfolios containing swaption contracts in the presence of counterparty credit risk, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694                                                                                                                                                                                                        
	
	
/ELDA G MILEF/Primary Examiner, Art Unit 3694